UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February 2013 Commission File Number 001-35401 CEMENTOS PACASMAYO S.A.A. (Exact name of registrant as specified in its charter) PACASMAYO CEMENT CORPORATION (Translation of registrant’s name into English) Republic of Peru (Jurisdiction of incorporation or organization) Calle La Colonia 150, Urbanización El Vivero Surco, Lima Peru (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CEMENTOS PACASMAYO S.A.A. By: /s/ CARLOS JOSE MOLINELLI MATEO Name: Carlos Jose Molinelli Mateo Title: Stock Market Representative Date: February 20, 2013 Cementos Pacasmayo S.A.A. and Subsidiaries Consolidated financial statements as of December 31, 2012 and 2011 with the report of the Independent Auditors´Report Cementos Pacasmayo S.A.A. and Subsidiaries Consolidated financial statements as of December 31, 2012 and 2011 with the report of the Independent Auditors´ Report Content Report of the Independent Auditors´Report Consolidated financial statements Consolidated statements of financial position Consolidated income statements Consolidated statements of comprehensive income Consolidated statements of changes in equity Consolidated statements of cash flows Notes to the consolidated financial statements Report of the Independent Auditors' Report To theBoard of Directors and Shareholders of Cementos Pacasmayo S.A.A. We have audited the accompanying consolidated financial statements of Cementos Pacasmayo S.A.A. and subsidiaries (together the “Group”), which comprise the consolidated statement of financial position as of December 31, 2012 and 2011, and the related consolidated income statements, consolidated statements of comprehensive income, consolidated statements of changes in equity and consolidated statements of cash flows for each of the three years ended December 31, 2012, and a summary of significant accounting policies and other explanatory information. Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatements, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We conducted our audits in accordance with generally accepted auditing standards in Peru.Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors’ judgement, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above, present fairly, in all material respects, the consolidated financial position of Cementos Pacasmayo S.A.A. and subsidiaries as of December 31, 2012 and 2011 and its financial performance and cash flows for the three years ended December 31, 2012 in accordance with International Financial Reporting Standards. Report of the Independent Auditors' Report Lima, Perú, February 15, 2013 Signed by: Marco Antonio Zaldívar C.P.C.C. Register No.12477 Cementos Pacasmayo S.A.A. and Subsidiaries Consolidated statements of financial position As of December 31, Note S/.(000) S/.(000) Assets Current assets Cash and term deposits 6 Trade and other receivables 7 Income tax prepayments Inventories 8 Prepayments Non-current assets Other receivables 7 Available-for-sale financial investments 9 Property, plant and equipment 10 Exploration and evaluation assets 11 Deferred income tax assets 15 Other assets Total assets Liabilities and equity Current liabilities Trade and other payables 12 Interest-bearing loans and borrowings 14 Income tax payable 75 Provisions 13 Non-current liabilities Interest-bearing loans and borrowings 14 Other non-current provisions 13 Deferred income tax liabilities, net 15 Total liabilities Equity 16 Capital stock Investment shares Additional paid-in capital - Legal reserve Other components of equity Retained earnings Equity attributable to owners of the parent Non-controlling interests Total equity Total liabilities and equity The accompanying notes are an integral part of these consolidated financial statements. Cementos Pacasmayo S.A.A. and Subsidiaries Consolidated income statements For the years ended December 31, Note S/.(000) S/.(000) S/.(000) Sales of goods 17 Cost of sales 18 ) ) ) Gross profit Operating income (expenses) Administrativeexpenses 19 ) ) ) Selling and distribution expenses 20 ) ) ) Other operating income, net 22 Impairment of zinc mining assets 10(b) - ) - Net gain on sale of land and mining concession 22(a) - - Total operating expenses, net ) ) ) Operating profit Other income (expenses) Finance income 23 Finance costs 24 ) ) ) (Loss) gain from exchange difference, net 5 ) Total other expenses, net ) ) ) Profit before income tax Income tax expense 15 ) ) ) Profit for the year Attributable to: Owners of the parent Non-controlling interests ) ) ) Earnings per share 26 Basic and diluted profit for the year attributable to holders of common shares and investment shares of the parent (S/. per share) The accompanying notes are an integral part of these consolidated financial statements. Cementos Pacasmayo S.A.A. and Subsidiaries Consolidated statements of comprehensive income For the years ended December 31, Note S/.(000) S/.(000) S/.(000) Profit for the year Other comprehensive income Change in fair value of available-for-sale financial investments 9(a) ) Deferred income tax related to component of other comprehensive income 15 ) ) Exchange differences on translation of foreign currency ) ) ) Other comprehensive income for the year, net of income tax ) Total comprehensive income for the year, net of income tax Total comprehensive income attributable to: Owners of the parent Non-controlling interests ) ) ) The accompanying notes are an integral part of these consolidated financial statements. Cementos Pacasmayo S.A.A. and Subsidiaries Consolidated statement of changes in equity For the years ended December 31, 2012, 2011 and 2010 Attributable to owners of the parent Capital stock Investment shares Additional paid-in capital Legal reserve Available-for-sale reserve Foreign currency translation reserve Retained earnings Total Non-controlling interests Total equity S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) Balance as of January 1, 2010 - ) Profit for the year - ) Other comprehensive income - ) - - Total comprehensive income - ) ) Dividends, note 16 (h) - ) ) - ) Dividends on treasury shares - Appropriation of legal reserve, note 16 (e) - ) - - - Balance as of December 31, 2010 - ) Profit for the year - ) Other comprehensive income - ) ) - ) ) ) Total comprehensive income - - - ) ) ) Dividends, note 16 (h) - ) ) - ) Incorporation of non-controlling interests, note 1 - Appropriation of legal reserve, note 16 (e) - ) - - - Balance as of December 31, 2011 - ) Profit for the year - ) Other comprehensive income - ) - ) Total comprehensive income - ) ) Proceeds from the issue of common and investment shares, note 1 - Appropriation of legal reserve, note 16(e) - ) - - - Dividends, note 16 (h) - ) ) - ) Contribution of non-controlling interests, note 16(i) - Sale of treasury shares, note 16 (c) - Other adjustments of non-controlling interests, note 16(i) - - ) - ) - Balance as of December 31, 2012 ) The accompanying notes are an integral part of these consolidated financial statements. Cementos Pacasmayo S.A.A. and Subsidiaries Consolidated statement of cash flows For the years ended December 31, S/.(000) S/.(000) S/.(000) Operating activities Profit before income tax Non-cash adjustments to reconcile profit before income tax to net cash flows Depreciation and amortization Long-term incentive plan - Gain on disposal of land and miningconcession ) - ) Provision (recovery) of impairment of inventories - ) Write-off of exploration and evaluation costs - - Adjustment as a result of physical inventories ) - - Discount rate adjustment of long-term incentive plan - - Write-off of intangibles - - Impairment of zinc mining assets - - Finance costs Finance income ) ) ) Other operating, net ) Working capital adjustments Decrease (increase) in trade and other receivables ) ) Decrease (increase) in prepayments ) ) Increase in inventories ) ) ) Increase in trade and other payables Interests received Interests paid ) ) ) Income tax paid ) ) ) Net cash flows provided by operating activities Consolidated statement of cash flows (continued) S/.(000) S/.(000) S/.(000) Investing activities Increase in time deposits with original maturities greater than 90 days ) - - Purchase of property, plant and equipment ) ) ) Purchase of exploration and evaluation assets ) ) ) Purchase of other non-current assets - - ) Proceeds from sale of property, plant and equipment Proceeds from sale of assets classified as held for sale - - Net cash flows used in investing activities ) ) ) Financing activities Proceeds from issuance of common and investment shares - - Payment of borrowings ) ) ) Contribution of non-controlling interests - Proceeds from bank overdraft and borrowings Dividends paid ) ) ) Proceeds from sale of treasury shares - - Proceeds from incorporation of non-controlling interests - - Proceeds from dividends on treasury shares - - Net cash flows provided by (used in) financing activities ) Net (decrease) increase in cash and cash equivalents ) Net foreign exchange difference ) ) Cash and cash equivalents as of January 1 Cash and cash equivalents (net of outstanding bank overdrafts) as of December 31 Significant non-cash investing and financing activities: Finance lease, note 10(c) - - The accompanying notes are an integral part of these consolidated financial statements. Cementos Pacasmayo S.A.A. and Subsidiaries Notes to the consolidated financial statements As of December 31, 2012 and 2011 1.
